Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to applicant amendment received on 01/19/2022:
Amendment of Claims 1 and 6 are acknowledged.
New Claims 7 to 10 are acknowledged.
Replacement Sheets for Figures 1A and 1B are acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 to 4 and 8 to 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harris (US 2017/0055986).
Regarding Claims 1 and 7:
Harris discloses a staple reinforcement for a surgical stapler, comprising: 
a fabric layer containing a bioabsorbable material (Figure 73, reinforcement region 504, Paragraph 567, The reinforcing region can be in various forms such as a one or more fibers, a mesh, or a scaffold so it can be considered a “fabric layer, an effective amount of at least one medicant, that is supposed to be bioabsorbable, can be disposed within and releasable from the reinforcing region, also paragraphs 480 and 910 mention Polyglycolic acid to deliver the medication); and 
a sponge layer containing a water-soluble polymer (Figure 73, paragraphs 21, 155, 569, 572,conformable layer 502, the conformable layer can be made of oxidized regenerated cellulose (ORC) fibers, which swell when absorbing liquids so it can be considered a “sponge” lacking any other limitation, Paragraph 577, the conformable region can be formed from a dry polymer (powdered) of a water soluble polymer that is mixed with a water soluble liquid such as glycerin) 
the fabric layer and the sponge layer being integrally laminated (Paragraph 578, The conformable region can be attached to or incorporated into the reinforcing region), and 
the sponge layer being on a side that is configured to adhere to a surface of the surgical stapler where the staple reinforcement is attached to the surgical stapler (Paragraph 572 and 581, The conformable layer can have adhesive properties or be tacky enabling the adjunct material to attach to the cartridge body or anvil, the conformable layer has a bottom surface 506 that can be adhered to the cartridge body).

Regarding Claim 2:
Harris discloses that wherein the bioabsorbable material is polyglycolic acid, polylactic acid, or a copolymer of lactic acid and caprolactone (paragraphs 389, 480 and 910 polyglycolic acid can be used).

Regarding Claims 3 and 8
Harris discloses that the water-soluble polymer is a polysaccharide material or a protein material and wherein the polysaccharide material is at least one selected from the group consisting of hydroxypropyl methylcellulose, pullulan, sodium alginate, and carboxymethylcellulose (Paragraph 571, The conformable region can be made from a variety of materials, such as carboxymethylcellulose).

Regarding Claim 4:
Harris discloses that sponge layer is a freeze-dried product (Paragraph 586, the conformable region can be material that is lyophilized or in a powder form and then applied to the reinforcing region).

Regarding Claim 9:
Harris discloses that the water-soluble polymer can be gelatin (Paragraphs 857 and 943, gelatin is used to contain a medication or as a hemostatic agent).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 2017/0055986) as applied to Claim 1 above, in view of in view of Hashimoto (JP 2012-065699) and Hashimoto, Reduction of air leaks in a canine model of pulmonary resection with a new staple-line buttress, published on The Journal of Cardiovascular Surgery, Volume 142, Issue 2, August 2011, Pages 366-371; which will be called Hashimoto2.
Regarding Claim 5:
As discussed above for claim 1, Harris discloses the invention as claimed.
Harris mentions that the conformable layer can be formed of a material configured to conform to an irregular surface (paragraph 900) and that the thickness of the adjunct and of its constituent portions or layers, can vary in a number of different ways (paragraph 7700) but does not specifically mention a particular sponge/foam thickness. 
Both Hashimoto and Hashimoto2 teach a similar staple reinforcement for a surgical stapler, comprising: a fabric layer containing a bioabsorbable material; and a sponge layer containing a water-soluble polymer, the fabric layer and the sponge layer being integrally laminated and the foam layer be made by a freeze-drying process that attaches the non-woven fabric to the foam. Hashimoto teaches that thickness of the sponge layer is 10 mm or less and 0.1 to 3 mm is preferable, but Hashimoto2 teaches using a sponge thickness of 0.7mm.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Skalla the teachings of Hashimoto and Hashimoto2 and use a sponge thickness in the claimed range since it is a known range used in the art and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 2017/0055986) as applied to Claim 1 above.
As discussed above for claim 1, Harris discloses the invention as claimed.
Harris discloses (Paragraph 8, 573 and 574), that the conformable layer can be attached to the end effector by using an adhesive or have adhesive properties or be tacky enabling the adjunct material to releasably attach to the cartridge body or anvil in a manner which allows the surgical buttress to be removed or released from the staple cartridge and/or the anvil jaw member by the staples upon firing of the surgical stapling apparatus. The adhesive is strong enough to adhere the surgical buttress to the staple cartridge and/or anvil assembly during placement within tissue, but not too strong so the adjunct is released when impacted or penetrated by the staples, but does not specifically mention the adhesive having an adhesion strength of 1.5 N/cm2 or higher.
It would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to use an adhesive having an adhesion strength of 1.5 N/cm2 or higher, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 10:
As discussed above for claim 1, Harris discloses the invention as claimed.
Harris discloses (Paragraph 571) that the conformable region is made of absorbable polymer or a low molecular weight, or a low inherent viscosity polymer, in a range of about 1.0 dL/g to about 2.0 dL/g, and that the viscosity can be reduced when mixed with a liquid, but does not specifically disclose that the water-soluble polymer in a 2% concentration aqueous solution has a viscosity of 1 mPa s or higher and 500 mPa s or lower. 
It would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to use a water-soluble polymer in a 2% concentration aqueous solution has a viscosity of 1 mPa s or higher and 500 mPa s or lower, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Response to Arguments
Applicant’s arguments with respect to the reference Skalla (US 2014/0209658) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731